     Case 1:20-cv-00939-AWI-EPG Document 19 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    MARQUISE DRUMWRIGHT,                               Case No. 1:20-CV-00939-AWI-EPG (PC)
 8                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
 9           v.
                                                         (Doc. No. 16)
10    SGT. C. HUCKLEBERRY, et al.,
11                        Defendants.
12

13          Plaintiff Marquise Drumwright is a state prisoner proceeding pro se and in forma

14   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to

15   a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of

16   California Local Rule 302.

17          On January 20, 2021, Magistrate Judge Erica P. Grosjean entered findings and

18   recommendations, recommending that “[t]his case proceed on Plaintiff’s Eighth Amendment

19   claims against defendant Gomez for failure to protect and excessive force,” and that “[a]ll other

20   claims and defendants be dismissed for failure to state a claim upon which relief may be granted.”

21   Doc. No. 16 at 11.

22          Plaintiff was provided an opportunity to file objections to the findings and

23   recommendations. Plaintiff filed his objections on February 11, 2021. Doc. No. 17.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Eastern District of

25   California Local Rule 304, this Court has conducted a de novo review of this case. Having

26   carefully reviewed the entire file, including Plaintiff’s objections, the Court concludes that the

27   findings and recommendations are supported by the record and proper analysis.

28   \\\
                                                        1
     Case 1:20-cv-00939-AWI-EPG Document 19 Filed 02/23/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.     The findings and recommendations issued by the magistrate judge on January 20,

 3                2021 (Doc. No. 16), are ADOPTED in full;

 4         2.     This case shall proceed on Plaintiff’s Eighth Amendment claims against defendant

 5                Gomez for failure to protect and excessive force;

 6         3.     All other claims and defendants are dismissed for failure to state a claim upon

 7                which relief may be granted;

 8         4.     The Clerk of Court is directed to reflect the dismissal of defendants Huckleberry

 9                and Soto on the Court’s docket; and

10         5.     This case is referred back to the magistrate judge for further proceedings.

11

12
     IT IS SO ORDERED.
13

14   Dated: February 23, 2021
                                                 SENIOR DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
